UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4986


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TYRONE DALE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00144-RDB-1)


Submitted:   August 23, 2012             Decided:   September 12, 2012


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Owens, Baltimore, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Clinton J. Fuchs, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Dale appeals from his convictions for robbery,

possession of a firearm by a convicted felon, and possession of

a firearm in furtherance of a crime of violence.                            On appeal, he

raises various claims.          We affirm.



                                             I.

              First, Dale challenges the denial of his motion to

suppress his confession and certain physical evidence.                                 Dale

contends that his arrest was improper and that his confession

was physically coerced.           However, Dale admits that the success

of   either    claim   depends        upon    a        finding   that    the   Government

witnesses perjured themselves at the suppression hearing.

              Following   the    denial           of    a   motion    to    suppress,    we

construe      the   evidence     in    the        light     most     favorable    to    the

Government and review the district court’s legal conclusions de

novo and its factual findings for clear error.                          United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                       A factual finding is

clearly erroneous if this court “on the entire evidence is left

with the definite and firm conviction that a mistake has been

committed.”         United States v. Harvey, 532 F.3d 326, 337 (4th

Cir. 2008) (internal quotation marks omitted).                           We “defer to a

district court’s credibility determinations, for it is the role

of   the   district    court     to    observe           witnesses    and    weigh   their

                                             2
credibility        during    a       pre-trial   motion   to   suppress.”    United

States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal

quotation marks omitted).

              Here, the district court rejected Dale’s testimony and

found    that      the   officers’         assertions     were   credible.    Dale

presents nothing on appeal to support his version of the facts

except his own self-serving statement.                     Because Dale has not

shown that the district court’s finding was clearly erroneous,

we affirm the district court’s denial of the motion to suppress.



                                            II.

              Dale next asserts that the fingerprint cards from his

prior convictions were improperly admitted in violation of the

Confrontation Clause because he did not have the opportunity to

cross examine the person who obtained the prints and prepared

the card. *     He argues that the fingerprint cards were testimonial

in nature, citing Melendez-Diaz v. Massachusetts, 557 U.S. 305

(2009), and Crawford v. Washington, 541 U.S. 36 (2004).

              We    review       a    Confrontation     Clause   objection   to   an

evidentiary ruling de novo.                United States v. Summers, 666 F.3d

     *
       The cards contained fingerprints, demographic information,
charge information, and a tracking number. At trial, an expert
testified that the fingerprints on the cards and Dale’s
fingerprints matched, which was probative of whether Dale was a
convicted felon.



                                             3
192, 197 (4th Cir. 2011), petition for cert. filed (May 31,

2012).      “A   statement    must    be    ‘testimonial’           to     be    excludable

under the Confrontation Clause.”                United States v. Udeozor, 515
F.3d 260, 268 (4th Cir. 2008).                 Crawford explicitly states that

routinely kept business records are not testimonial evidence.
541 U.S. at 56.        In Melendez-Diaz, the Supreme Court applied

Crawford, finding that it precluded the admission into evidence

of “certificates of analysis” detailing the results of forensic

testing performed on seized cocaine.                  However, the Supreme Court

reaffirmed Crawford’s holding that traditional business records

are not testimonial evidence:              “Business and public records are

generally    admissible      absent        confrontation        not        because    they

qualify under an exception to the hearsay rules, but because —

having    been    created    for     the    administration            of    an    entity’s

affairs and not for the purpose of establishing or proving some

fact at trial — they are not testimonial.” 557 U.S. at 324; see

also Michigan v. Bryant, 131 S. Ct. 1143, 1155 (2011) (finding

out-of-court statements are testimonial when they describe past

conduct and are made for the purpose of creating a record for

trial).

            Here,   the     non-testifying           official       took    fingerprints

and   demographic    information       from      Dale.        The    official       did   no

analysis and came to no conclusions.                     The cards are compiled

routinely    and    maintained       for       100    years     for        identification

                                           4
purposes.         The cards serve no prosecutorial function on their

own    and   do    not     (without    additional          testimony         and    analysis)

implicate Dale in criminal activity.                        The cards contain only

ministerial,        objective      observations.            As     such,      the   relevant

information on the cards was not “testimonial” in nature and,

therefore,        did    not   implicate      the      Confrontation         Clause.        See

United States v. Weiland, 420 F.3d 1062, 1075 (9th Cir. 2005)

(“[F]ingerprinting and photographing a suspect . . . are the

types of routine and unambiguous matters to which the public

records hearsay            exception . . . is designed to apply.”); see

also United States v. Cabrera-Beltran, 660 F.3d 742, 752 (4th

Cir. 2011) (holding that border records regarding the license

numbers      of    vehicles        crossing       the     border       are    routine       and

mechanical,        and    concern     unambiguous         factual      matters       and,    as

such, are nonadversarial and not testimonial), cert. denied, 132
S. Ct. 1935 (2012).



                                           III.

             Dale next contends that the Government failed to prove

that    he   possessed         a   “firearm”       under    18     U.S.C.      § 922(g)(1)

(2006),      because       the     firearm        in     question       was    inoperable.

However,     he     concedes       that    this         court    has     found      that     an

inoperable firearm is nonetheless a “firearm” for purposes of

the statute.            See United States v. Williams, 445 F.3d 724, 743

                                              5
n.3 (4th Cir. 2006); see also United States v. Brown, 117 F.3d
353, 355 (7th Cir. 1997) (collecting cases holding that firearm

need not be operable to meet definition of firearm under 18

U.S.C. § 921(a)(3) (2006)).               Accordingly, this claim is without

merit.



                                          IV.

            Finally, Dale contends that evidence that the firearm

was manufactured outside the state where he possessed it was

insufficient to satisfy the interstate commerce nexus required

by     § 922(g).          However,   he     admits    that   this   evidence    is

sufficient under existing precedent.                 See Williams, 445 F.3d at

740.    As such, the claim fails.

            Based on the foregoing, we affirm Dale’s convictions.

We   dispense      with    oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                           6